April 26, 2012 VIA EDGAR Rebecca A. Marquigny, Esq. Senior Counsel Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Principal Life Insurance Company Separate Account B Principal Life Insurance Company Post-Effective Amendment No. 22 Under the Securities Act of 1933 Amendment No. 155 Under the Investment Company Act of 1940 File Nos. 333-116220 & 811-02091 Dear Ms. Marquigny: This letter is in response to the comments provided by the Staff of the Securities and Exchange Commission (the “Commission”), which were communicated in phone conversations with Registrant on April 26, 2012, regarding
